DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 12/28/2021 is acknowledged. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Restriction is FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Poland on 01/25/2017. It is noted, however, that applicant has not filed a certified copy of the P.420300 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2019 has been considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites in line 2 “at least one metal layer” and then in line 10 “the metal layer”.  For consistency, it .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “chromium oxides”, and the claim also recites “(which is the narrower statement of the range/limitation because it does not include all chromium oxides such as the mixed valence species such as Cr8O21 which is considered a chromium oxide but is not recited in the specification. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Regarding claims 1 and 2, the claims recite the term “monolayer structure” but it is unclear whether Applicant means the structure is an individual layer of any thickness or a single layer that is one cell, molecule, or atom in thickness, or if the layer is made from any number of deposited monolayers, since Applicant compares a monolayer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thoumazet et al (US 2014/0054578 A1).
Regarding claim 1, the term “adjacent oxide layers” is interpreted under broadest reasonable interpretation as layers near one another but not necessarily in contact with one another.  Thoumazet teaches a multilayer electronic device comprising conductive coatings (optoelectronic foil) including a substrate [0005], and an integrated stack of barrier and metal electrode layers [0017] and [0021] – [0023].   Thoumazet teaches the stack of barrier and electrode layers comprises at least a layer that may comprise, Si3N4, or SiO2 (as barrier layers) [0053] between the substrate and a metal layer which may have oxide layers on either side of the metal including an oxidized titanium metal underblocker and or overblocker layer on either side (conductive layer) [0021] – [0024] and [0053].  Although Thoumazet does not teach an explicit example with a single metal layer between two adjacent oxide layers, Thoumazet does teach an 3N4 / ZnO / Si3N4 / ZnO / Ag / Ti / ITO (Fig 1, Fig 5 and [0077] – [0078]) in which the layer (34) of Si3N4 or which any of the multiple sublayer combinations of (32) and (33) of Si3N4 / ZnO,  (33) and (34) of ZnO / Si3N4, (32) and (34) of Si3N4 / Si3N4 or (32) (33) and (34) of Si3N4 / ZnO / Si3N4 may be considered a barrier layer resulting in a barrier layer comprising at least Si3N4 in either configuration.  Additionally the example provides the layers (35) (31) and (36) or alternatively (35) (31) (36) and (37) which may be considered the metal layer wherein it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use TiO2 in place of Ti as explicitly taught by Thoumazet as an overblocker oxide layer [0023] – [0024] resulting in a conductive layer comprising at least two adjacent oxide layers of ZnO as one oxide layer and TiO2 as the other (single layer) oxide layer or alternatively, TiO2 and ITO as the other (multilayer) oxide layer with a single metal layer (Ag) between the adjacent oxide layers.  
Regarding claim 2, with monolayer structure interpreted as a single layer of any thickness, Thoumazet teaches all of the limitations of claim 1 including a layer (34) of Si3N4 which may be considered a monolayer structure barrier layer.
Regarding claim 3, Thoumazet teaches all of the limitations of claim 1 including the layers of either of the multiple sublayer combinations of (32) and (33) of Si3N4 / ZnO, (33) , (34) of ZnO / Si3N4, or (32) (33) and (34) of Si3N4 / ZnO / Si3N4
Regarding claim 4, Thoumazet teaches all of the limitations of claim 1 including a substrate and further teaches the substrate may be based on polymers including polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyimide, a fluoropolymer, such as ethylene-tetrafluoroethylene (ETFE), or polyethylene (PE) [0055] and in particular polyethylene terephthalate (PET) or polyethylene naphthalate  (PEN) [0073].  
Regarding claim 6, Thoumazet teaches all of the limitations of claim 1 including a metal layer of Ag.
Regarding claim 7, Thoumazet teaches all of the limitations of claim 1 including an Ag metal layer (31) and oxide layers of ZnO as one oxide layer (35) and TiO2 as the other (single layer) oxide layer (36) arranged as (35) (31) and (36) (comprising n oxide layers (ZnO) (35) and (TiO2) (36) and with n-1 metal layers (Ag) (31) arranged alternately between adjacent oxide layers.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thoumazet et al (US 2014/0054578 A1) in view of Agrawal et al “ZnO Doping in PET Matrix Enhances Conductivity of PET-ZnO Nanocomposites”.  
Regarding claim 5, Thoumazet teaches all of the limitations of claim 4.
Thoumazet does not teach the substrate is doped with inorganic nanocomposites.
However, Agrawal teaches that PET becomes conducting after incorporation of ZnO nanoparticles and provides enhanced mechanical, thermal, optical, electronic, and optoelectronic properties as compared to either component material alone (p1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a polymer doped with an inorganic nanocomposite such as ZnO as the substrate polymer of Thoumazet in order to provide the substrate with enhanced conductive, mechanical, thermal, optical, electronic, and optoelectronic properties advantageous to an OLED device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784